DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the claims and the specification provided in the Applicant’s Preliminary Amendment, filed on 11/19/20, have been entered.
According to the Amendment, claims 1-15 are pending and have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2009/0071923 to Wang (Wang).  In regards to claim 1, Wang discloses a cargo receptacle (2) comprising:
a mount (21), 
a flexible member (22) expandable and collapsible in height, [the flexible member] comprising a first end (221) interconnected to the mount, wherein the flexible member when in an at least partially expanded state bounds a storage volume for holding cargo  (see Fig. 1), and 
an external access (213) to the cargo (see Fig. 3), 
wherein the mount is self-supporting and comprises a frame (211) with a rim, said rim configured for mounting the cargo receptacle on a system of laterally spaced-apart tracks (14) (see ¶ [0019] for describing a pair of transverse sliding rails).

In regards to claim 2, Wang further discloses that the frame is rectangular and the rim is arranged at least at two opposite sides of the frame. See Fig. 3.

In regards to claim 3, Wang further discloses that the flexible member in an at least partially expanded state is raised from the mount. See Fig. 4.

In regards to claim 5, Wang further discloses that the cargo receptacle is re-useable. See Fig. 5 (illustrating a reusable storage box).

In regards to claim 6, Wang further discloses that the mount includes a tray (21) comprising a base plate (24), a side wall (see ¶ [0020] describing the frame as having four peripheral sides) extending from the base plate, and a rim (211) extending laterally from the side wall. See Fig. 3.

Claims 12-15 are rejected under § 102(a)(1) as being anticipated by US Pat. No. 9,558,472 to Tubilla Kuri (Tubilla).  In regards to claim 12, Tubilla discloses a cargo logistics method, that utilizes [1] a first cargo receptacle cart (202) and [2] a second cargo receptacle cart (202), each comprising: a polyhedron frame comprising at least one access face for insertion and removal of at least one cargo receptacle according to claim 1 (see Fig. 2 illustrating a mobile storage rack with an open face for storing and retrieving storage totes), [3] a system of laterally spaced-apart tracks (212) for carrying the at least one cargo receptacle by the mount, said system of laterally spaced-apart tracks comprising a mounting surface (212) extending laterally between the at least one access face and an opposite face of the polyhedron frame (see Fig. 2 showing a pair of rails in the inventory pod for receiving storage totes), [and 4] wheels interconnected to the polyhedron frame configured to move the respective cargo receptacle cart (see Fig. 2 showing a drive unit with a plurality of wheels for transporting inventory pods), the cargo logistics method comprises: 
moving the first cargo receptacle cart to the second cargo receptacle cart (see col. 3, ll. 34-46 for moving inventory pods together to facilitate a storage tote transfer), and 
transferring the at least one cargo receptacle from the first cargo receptacle cart to the second cargo receptacle cart (see 3:34-46 for transferring storage totes between inventory pods).

In regards to claim 13, Tubilla further discloses that the method further comprises: 
utilizing at least one picking robot (114) (see 3:34-46 describing automated workstations for picking items and storage totes), 
picking cargo via the at least one picking robot from at least one cargo holding area or cargo storage unit (see 3:34-46 describing automated workstations for picking items and storage totes), and 
placing the cargo, via the at least one picking robot, into the at least one cargo receptacle (see 3:34-46 describing automated workstations for picking items and storage totes from inventory pods).

In regards to claim 14, Tubilla further discloses that the method further comprises: 
utilizing a vehicle (206) [including] a drive for moving the vehicle, a holder for holding the first cargo receptacle cart and the second cargo receptacle cart, and an electronic circuit (122) configured to control the drive and the holder (see 8:55-9:18 describing a mobile drive unit with a lifting mechanism for lifting inventory pods during transport at the direction of a management component) and
moving, via the vehicle, the first cargo receptacle cart next to the second cargo receptacle cart (see 8:55-9:18 describing a mobile drive unit with a lifting mechanism for transporting inventory pods to workstations and transferring storage totes between pods).

In regards to claim 15, Tubilla further discloses that the method further comprises: 
moving, via [a] transfer device (114), the at least one cargo receptacle from the first cargo receptacle cart into the second cargo receptacle cart (see 8:55-9:18 describing a mobile drive unit with a lifting mechanism for transporting inventory pods to workstations and transferring storage totes between pods),
wherein the vehicle comprises [the] transfer device configured to move at least one cargo receptacle from the first cargo receptacle cart into the second cargo receptacle cart and to remove the at least one cargo receptacle therefrom (see 8:55-9:28 describing a mobile drive unit with a lifting mechanism for transporting inventory pods to workstations and transferring storage totes between pods), and 
wherein the electronic circuit is configured to control the transfer device (see 8:55-9:18 describing a management component configured to control mobile drive unit and extractor for removing a particular storage tote).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang supra, as applied to claim 1, in view of US Pub. No. 2017/0238700 to Davis et al. (Davis).  In regards to claim 4, Wang discloses all limitations of the claimed invention but for ID-tags.
Although Wang does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Davis teaches an order fulfillment system wherein the storage receptacle (306) comprises an ID-tag (316). See ¶ [0036] (providing storage bins with unique identifiers).
Thus, it would have been obvious to modify the storage receptacles of Wang with the unique identifiers of Davis in order to monitor and track the flow of inventory throughout a warehouse.

Claims 7-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang supra, as applied to claims 1, 7, 8, 9, and 10 respectively, in view of CN 2 594 160 Y to Wang (Wang II).  In regards to claim 7, Wang discloses all limitations of the claimed invention but for a cargo volume adjustment mechanism.
Although Wang does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Wang II teaches a storage receptacle comprising a secondary frame (2), the secondary frame and the mount are interconnected in a mutually displaceable manner (see Fig. 1), and a cargo volume adjustment mechanism (3) configured to increase and decrease the interior volume of the cargo receptacle, and comprising a first end (34) interconnected to the mount and a second end (34) interconnected to the secondary frame (see Fig. 1 illustrating scissor-lift for expanding and collapsing the storage receptacle).
Thus, it would have been obvious to modify the storage receptacles of Wang with the scissor-lift device of Wang II in order to expand the storage capacity of the storage receptacle as desired.

In regards to claim 8, Wang II further discloses that the cargo volume adjust mechanism comprises a spanning element, the spanning element comprising at least one scissor-lift (3). See Fig. 1.

In regards to claim 9, Wang II further discloses that the mount comprises a pair of slide channels (35), the at least one scissor-lift comprising a first anchoring element (341/341’) configured to slide in the slide channel. See Fig. 1.

In regards to claim 10, Wang II further discloses that the first anchoring element comprises a pre-tensioning element (37) configured to be pre-tensioned against the mount and the scissor-lift so as to fix the first anchoring element in one position. See Fig. 2 (illustrating a means for clamping the sliding bracket into a fixed position).

In regards to claim 11, Wang II further discloses that the first anchoring element comprises a release actuator (37) configured to allow the first anchoring element to be slid to another position. See Fig. 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655